Exhibit 10.1

FORM OF

DEED OF INDEMNIFICATION

This Deed of Indemnification (this “Deed”) is effective as of January 26, 2015,
by and between Medtronic plc, an Irish public limited company (as further
defined below, the “Company”), and [—] (“Indemnitee”).

 

A. The Company recognizes the difficulty in obtaining liability insurance for
its directors, officers, company secretary and fiduciaries, and the significant
cost of such insurance and the general limitations in the coverage of such
insurance.

 

B. The Company further recognizes the substantial increase in litigation in
general, subjecting directors, officers, company secretaries and fiduciaries to
expensive litigation risks at the same time as the availability and coverage of
liability insurance has been severely limited.

 

C. The Company recognizes that the current protection available to its directors
and company secretary may not be adequate under the present circumstances, and
the Company’s directors and company secretary, including Indemnitee, may not be
willing to serve or continue to serve or be associated with the Company in such
capacities without additional protection.

 

D. The Company (a) desires to attract and retain the involvement of highly
qualified persons, such as Indemnitee, to serve and be associated with the
Company, and (b) accordingly, wishes to provide for the indemnification of and
advancement of expenses to Indemnitee to the maximum extent permitted by
applicable law as is customary for directors and officers of publicly traded
companies in the United States.

 

E. In view of the considerations set forth above, the Company desires that
Indemnitee shall be indemnified, exonerated, held harmless by the Company as set
forth herein.

AGREEMENT:

In consideration of the mutual promises and covenants contained herein, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Certain Definitions.

 

1.1. “Awards” shall mean any and all judgments, fines, penalties and amounts
paid in settlement (if such settlement is approved in advance by the Company,
which approval shall not be unreasonably withheld), actually and reasonably
incurred, of any Claim and any Irish tax, U.S. federal, state or local tax, or
other foreign tax imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this Deed. The term “judgments, fines penalties
and amounts paid in settlement” shall be broadly construed and shall include,
without limitation, all direct and indirect payments of any type or nature
whatsoever, including, without limitation, all penalties and amounts required to
be forfeited or reimbursed to the Company, as well as any penalties or excise
taxes assessed on a person with respect to an employee benefit plan.

 

1.2.

“Change in Control” shall be deemed to have occurred if, on or after the date of
this Deed, (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company acting in such capacity or an
entity owned directly or indirectly by the shareholders of



--------------------------------------------------------------------------------

  the Company in substantially the same proportions as their ownership of shares
of the Company, becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then outstanding Voting Securities, (ii) during any period of
two (2) consecutive years, individuals who at the beginning of such period
constitute the Company’s Board of Directors and any new director whose election
by the Company’s Board of Directors or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
(such directors, the “Continuing Directors”), cease for any reason to constitute
a majority thereof, (iii) the shareholders of the Company approve a merger of
the Company with any other entity other than a merger which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least eighty percent (80%) of
the total voting power represented by the Voting Securities of the Company or
such surviving entity outstanding immediately after such merger, (iv) the
shareholders of the Company approve a scheme of arrangement in respect of the
Company, (v) the shareholders of the Company approve a plan of complete
liquidation of the Company or where such approval is not required, a court of
competent jurisdiction approves such liquidation or (vi) an agreement is entered
into for the sale or disposition by the Company of (in one transaction or a
series of related transactions) all or substantially all of the Company’s
assets.

 

1.3. “Claim” shall mean with respect to a Covered Event: any threatened,
asserted, pending or completed action, suit, proceeding or alternative dispute
resolution mechanism, or any hearing, inquiry or investigation (formal or
informal) that Indemnitee in good faith believes might lead to the institution
of any such action, suit, proceeding or alternative dispute resolution
mechanism, whether civil, criminal, administrative, investigative or other,
including any appeal therefrom.

 

1.4. “Companies Act” shall mean the Companies Act, 1963 of Ireland, as amended,
or any successor or consolidating statute, and references in this Deed to any
section of the Companies Act shall be read as references to the corresponding
provision of any such amending, succeeding or consolidating statute.

 

1.5. References to the “Company” shall include, in addition to Medtronic plc and
each of its subsidiaries, any constituent entity (including any constituent of a
constituent) absorbed in a consolidation or merger to which Medtronic plc (or
any of its subsidiaries) is a party, which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, company secretaries or fiduciaries so that if Indemnitee is or was a
director, officer, company secretary or fiduciary of such constituent entity, or
is or was serving at the request of such constituent entity as a director,
officer, company secretary, employee, agent or fiduciary of another company,
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Deed with respect to the resulting or surviving entity as Indemnitee would
have with respect to such constituent entity if its separate existence had
continued. Notwithstanding the foregoing definition of the “Company,” references
to the “Company’s Board of Directors” shall mean the Board of Directors of
Medtronic plc.

 

1.6.

“Covered Event” shall mean any event or occurrence by reason of the fact that
Indemnitee is or was a director, officer, company secretary or fiduciary of the
Company, or any subsidiary of the Company, direct or indirect, whether before or
after the date of this Deed, or is or was serving at the request of the Company
as a director, officer, company secretary, employee, agent or



--------------------------------------------------------------------------------

  fiduciary of another company, corporation, partnership, joint venture,
employee benefit plan, trust or other enterprise, including as a deemed
fiduciary thereof, or by reason of any action or inaction on the part of
Indemnitee while serving in such capacity, whether before or after the date of
this Deed.

 

1.7. “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended, or any successor statute, and any rules and regulations promulgated
thereunder.

 

1.8. “Expense Advance” shall mean a payment to or on behalf of Indemnitee for
Expenses pursuant to Clause 3 hereof, in advance of the settlement of or final
judgment in any action, suit, proceeding or alternative dispute resolution
mechanism, hearing, inquiry or investigation, which constitutes a Claim.

 

1.9. “Expenses” shall mean any and all direct and indirect costs, losses,
claims, damages, fees, expenses and liabilities, joint or several (including
attorneys’ fees and all other costs, expenses and obligations reasonably
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, to be a witness
in or to participate in, any action, suit, proceeding, alternative dispute
resolution mechanism, hearing, inquiry or investigation actually and reasonably
incurred in respect of any Claim), other than any Award.

 

1.10. References to “good faith” shall mean that Indemnitee shall be presumed to
have acted in good faith if Indemnitee’s action is based on the records or books
of account of the Company, including financial statements, or on information
supplied to Indemnitee by the officers of the Company in the course of their
duties, or on the advice of legal counsel for the Company or the Company’s Board
of Directors or counsel selected by any committee of such Board, or on
information or records given or reports made to the Company by an independent
certified public accountant or by an appraiser, investment banker, compensation
consultant, or other expert or advisor selected with reasonable care by the
Company or its Board of Directors or any committee thereof. This Clause 1.10
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which the Indemnitee may be deemed to have met the applicable
standard of conduct. Whether or not the foregoing provisions of this Clause 1.10
are satisfied, it shall in any event be presumed, absent clear and convincing
evidence to the contrary, that Indemnitee has at all times acted in good faith
in accordance with this definition and in a manner he or she reasonably believed
to be in or not opposed to the best interests of the Company.

 

1.11. “Indemnify” and “Indemnified” shall mean to indemnify, exonerate and hold
harmless under this Deed, and shall include the right to receive Expense
Advances; other capitalized forms of this defined term shall mean the
appropriate form of this definition.

 

1.12. “Independent Legal Counsel” shall mean an attorney or firm of attorneys,
selected in accordance with the provisions of Clause 2.4 hereof, who shall not
have otherwise performed services for (i) the Company or Indemnitee in any
matter material to either such party or (ii) any other party to the Claim giving
rise to a claim to be Indemnified, within the last three (3) years (in each
case, other than with respect to matters concerning the rights of Indemnitee
under this Deed, or of other indemnitees who are parties to indemnification
agreements with the Company or Medtronic Global Holdings S.C.A. that are similar
to this Deed). Notwithstanding the foregoing, the term “Independent Legal
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Deed.



--------------------------------------------------------------------------------

1.13. References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed on Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of the Company” shall include any service as a director, officer, company
secretary, employee, agent or fiduciary of the Company which imposes duties on,
or involves services by, such director, officer, company secretary, employee,
agent or fiduciary with respect to an employee benefit plan, its participants or
its beneficiaries, including as a deemed fiduciary thereto; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Deed.

 

1.14. “Otherwise” shall refer to the Company’s memorandum and articles of
association (and any similar governing document), any agreement other than this
Deed (including any insurance policy purchased or maintained by the Company),
any vote of the Company’s shareholders or resolution of the Company’s Board of
Directors, the Companies Act, other applicable law, or otherwise, in each case
as may be now or hereafter in effect.

 

1.15. “Reviewing Party” shall mean, subject to the provisions of Clause 2.4
hereof, any person or body duly appointed by the Company’s Board of Directors to
review the Company’s obligations under this Deed, which may include a member or
members of the Company’s Board of Directors, Independent Legal Counsel or any
other person or body not a party to the particular Claim for which Indemnitee is
seeking to be Indemnified. In the absence of the appointment of another
Reviewing Party, but subject to the provisions of Clause 2.4 hereof, the
Company’s Board of Directors shall be deemed to be the “Reviewing Party” within
the meaning of this Deed.

 

1.16. “Sarbanes-Oxley Act” shall mean the U.S. Sarbanes-Oxley Act of 2002, as
amended, or any successor statute, and any rules and regulations promulgated
thereunder.

 

1.17. “Securities Act” shall mean the U.S. Securities Act of 1933, as amended,
or any successor statute, and any rules and regulations promulgated thereunder.

 

1.18. “Voting Securities” shall mean any securities of the Company that entitle
its holder to vote generally in the election of members of the Company’s Board
of Directors.

 

2. Indemnification.

 

2.1. Indemnification of Expenses and Awards. Subject to the provisions of Clause
2.2 below, the Company shall Indemnify Indemnitee for Expenses and Awards to the
fullest extent permitted by applicable law if Indemnitee was, is or becomes a
party to or witness or other participant in, or is threatened to be made a party
to or witness or other participant in, any Claim (by reason of or arising in
part out of a Covered Event), including all interest, assessments and other
charges incurred in connection with or in respect of such Expenses or Awards.

 

2.2. Review of Indemnification Obligations.

 

  2.2.1.

Notwithstanding the foregoing, to the extent any Reviewing Party shall have
determined (in a written opinion, in any case in which Independent Legal Counsel
is the Reviewing Party) that Indemnitee is not entitled to be Indemnified,
(A) the Company shall have no further obligation under Clause 2.1 above to
Indemnify Indemnitee, and (B) the Company shall be entitled to be reimbursed by
Indemnitee (who hereby agrees to reimburse the Company) for all Expenses and
Awards paid



--------------------------------------------------------------------------------

  prior to such determination (which reimbursement shall be made within thirty
(30) days after such determination); provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court having
jurisdiction under this Deed to secure a determination that Indemnitee is
entitled to be Indemnified, any determination made by any Reviewing Party that
Indemnitee is not entitled to be Indemnified shall not be binding and Indemnitee
shall not be required to reimburse the Company for any Expenses or Awards
theretofore paid in Indemnifying Indemnitee until a final judicial determination
is made with respect thereto (as to which all rights of appeal therefrom have
been exhausted or lapsed).

 

  2.2.2. Subject to Clause 2.2.3 below, if the Reviewing Party shall not have
made a determination within forty-five (45) days after receipt by the Company of
the request therefor, the requisite determination of entitlement of Indemnitee
to be Indemnified shall, to the fullest extent permitted by applicable law, be
deemed to have been made and Indemnitee shall be entitled to be Indemnified,
absent (A) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request to be Indemnified or (B) a
prohibition under applicable law against Indemnitee being Indemnified under this
Deed; provided, however, that such 45-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making the determination with respect to entitlement to be
Indemnified in good faith requires such additional time for the obtaining or
evaluating of documentation and/or information relating thereto.

 

  2.2.3. Notwithstanding anything in this Deed to the contrary, no determination
as to entitlement of Indemnitee to be Indemnified under this Deed shall be
required to be made prior to the final disposition of the Claim.

 

2.3. Indemnitee Rights on Unfavorable Determination; Binding Effect. If any
Reviewing Party determines that Indemnitee is not entitled to be Indemnified in
whole or in part, Indemnitee shall have the right to commence legal proceedings
in a court having jurisdiction under this Deed in order to seek a judicial
determination by such court or challenging any such determination by such
Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and, subject to the provisions of Clause 16 hereof, the Company hereby
consents to service of process and to appear in any such proceedings. Such
review shall be de novo and Indemnitee shall not be prejudiced by any prior
determination by any Reviewing Party that Indemnitee is not entitled to be
Indemnified. Absent such proceedings, any determination by any Reviewing Party
shall be conclusive and binding on the Company and Indemnitee.

 

2.4.

Selection of Reviewing Party; Change in Control. If there has not been a Change
in Control, any Reviewing Party shall be selected by the Company’s Board of
Directors, which may be the Company’s Board of Directors in the absence of the
selection of another Reviewing Party. If there has been a Change in Control
(other than a Change in Control which has been approved by a majority of the
Continuing Directors), any Reviewing Party with respect to all matters
thereafter arising concerning Indemnitee’s rights to be Indemnified under this
Deed, if desired by Indemnitee, shall be Independent Legal Counsel selected by
Indemnitee and approved by Company (which approval shall not be unreasonably
withheld). Such counsel, among other things, shall render its written opinion to
the Company and Indemnitee as to whether and to what extent Indemnitee would be
entitled to be Indemnified and the Company agrees to abide by such opinion. The
Company agrees to pay the reasonable fees of the Independent Legal Counsel
referred to above and to fully indemnify such counsel against any and all
expenses (including



--------------------------------------------------------------------------------

  attorneys’ fees), claims, liabilities and damages arising out of or relating
to this Deed or its engagement pursuant hereto. Notwithstanding any other
provision of this Deed, the Company shall not be required to pay Expenses of
more than one Independent Legal Counsel in connection with all matters
concerning Indemnitee, and such Independent Legal Counsel shall be the
Independent Legal Counsel for any or all other indemnitees who are parties to
indemnification agreements with the Company or Medtronic Global Holdings S.C.A.
that are similar to this Deed unless (i) the Company otherwise determines or
(ii) Indemnitee or any such other indemnitee provides a written statement
setting forth in detail a reasonable objection to such Independent Legal Counsel
representing Indemnitee and such other indemnitees.

 

2.5. Mandatory Payment of Expenses and Awards. If Indemnitee is not wholly
successful in such Claim but is successful, on the merits or otherwise, as to
one or more but less than all claims, issues or matters in such Claim, the
Company shall Indemnify Indemnitee against all Expenses and Awards actually and
reasonably incurred by Indemnitee or on his behalf in connection with or related
to each successfully resolved claim, issue or matter to the fullest extent
permitted by applicable law.

 

2.6. Contribution. Notwithstanding anything to the contrary contained herein, if
the rights to be Indemnified provided for in this Deed are for any reason held
by a court having jurisdiction to be unavailable to an Indemnitee (other than,
for the avoidance of doubt, as a result of the application of any exclusions
explicitly contemplated hereby), then in lieu of Indemnifying Indemnitee, the
Company shall contribute, to the fullest extent permitted by applicable law, to
the amount paid or required to be paid by Indemnitee as a result of such
Expenses or Awards (i) in such proportion as is deemed fair and reasonable in
light of all of the circumstances in order to reflect the relative benefits
received by the Company and Indemnitee as a result of the event(s) and/or
transaction(s) giving cause to such Claim or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company (and its directors,
officers, company secretaries, employees, agents and fiduciaries other than
Indemnitee), on the one hand, and Indemnitee, on the other hand, in connection
with the action or inaction which resulted in such Expenses, as well as any
other relevant equitable considerations.

The Company and Indemnitee agree, to the fullest extent permitted by applicable
law, that it would not be just and equitable if contribution pursuant to this
Clause 2.6 were determined by pro rata or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph.

 

3. Expense Advances.

 

3.1.

Obligations to Make and Repay Expense Advances. The Company shall make Expense
Advances to or on behalf of Indemnitee, to the fullest extent permitted by law,
and the Indemnitee hereby irrevocably and unconditionally undertakes and agrees
to repay such amounts to the extent a final judicial determination is made (as
to which all rights of appeal therefrom have been exhausted or lapsed) that
Indemnitee is not entitled to be Indemnified under this Deed or Otherwise. The
right to Expense Advances under this Clause 3 shall in all events continue until
final disposition of any Claim (as to which all rights of appeal therefrom have
been exhausted or lapsed). Expense Advances shall be made without regard to
Indemnitee’s ability to repay and shall include any and all reasonable Expenses
incurred pursuing a Claim to enforce this right of advancement, including
Expenses incurred preparing and forwarding statements to the Company to support
the advances claimed. Without limiting the generality or effect of the
foregoing, within ten (10) business days after any request by Indemnitee, the
Company shall, in accordance with



--------------------------------------------------------------------------------

  such request (but without duplication), (i) pay such Expenses on behalf of
Indemnitee, (ii) advance to Indemnitee funds in an amount sufficient to pay such
Expenses, or (iii) reimburse Indemnitee for such Expenses.

 

3.2. Undertaking Unsecured; No Interest. The foregoing obligation by Indemnitee
to repay any Expense Advances shall be unsecured and no interest shall be
charged thereon. Expense Advances are intended to be an obligation of the
Company to Indemnitee hereunder and shall in no event be deemed to be a personal
loan.

 

4. Procedures for Indemnification and Expense Advances.

 

4.1. Timing of Payments. All payments of Expenses (including Expense Advances)
and Awards by the Company to or on behalf of Indemnitee pursuant to this Deed
shall be made to the fullest extent permitted by applicable law as soon as
practicable after written demand by Indemnitee therefor is presented to the
Company, but in no event later than thirty (30) days after such written demand
by Indemnitee is presented to the Company, except in the case of Expense
Advances, which shall be made no later than ten (10) business days after such
written demand by Indemnitee is presented to the Company. If the Company
disputes a portion of the amounts for which payment is requested, the undisputed
portion shall be paid and only the disputed portion withheld pending resolution
of any such dispute.

 

4.2. Notice/Cooperation by Indemnitee. Indemnitee shall give the Company notice
in writing as soon as practicable of any Claim made against Indemnitee for which
rights to be Indemnified will be reasonably likely to be sought under this Deed.
Notice to the Company shall be directed to the company secretary of the Company
at the Company’s registered office (or such other address as the Company shall
designate in writing to Indemnitee) and shall include a description of the
nature of the Claim and the facts underlying the Claim, in each case to the
extent known to Indemnitee. Indemnitee shall submit to the Company a written
request, including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to be Indemnified following
the final disposition of such Claim. In addition, Indemnitee shall give the
Company such information and cooperation as the Company may reasonably require
and as shall be within Indemnitee’s power. The failure by Indemnitee to so
notify the Company of any Claim pursuant to this Clause 4.2 will not relieve the
Company from any liability which it may have to Indemnitee under this Deed, and
any delay in so notifying the Company shall not constitute a waiver by
Indemnitee of any rights under this Deed, except to the extent (solely with
respect to indemnification under this Deed) that such failure or delay
materially prejudices the Company in its defense of such Claim.

 

4.3.

No Presumptions; Burden of Proof. For purposes of this Deed, to the fullest
extent permitted by applicable law, the termination of any Claim by judgement,
order, settlement (whether with or without court approval) or conviction, or
upon a plea of nolo contendere, or its equivalent, shall not create a
presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that the right to be
Indemnified is not permitted. In addition, neither the failure of any Reviewing
Party to have made a determination as to whether Indemnitee has met any
particular standard of conduct or had any particular belief, nor an actual
determination by any Reviewing Party that Indemnitee has not met such standard
of conduct or did not have such belief, prior to the commencement of legal
proceedings by Indemnitee to secure a judicial determination that Indemnitee
should be Indemnified, shall be a defence to Indemnitee’s claim or create a
presumption that Indemnitee has not met any particular standard of conduct or
did not have any particular belief. In connection with any determination by



--------------------------------------------------------------------------------

  any Reviewing Party or otherwise as to whether Indemnitee is entitled to be
Indemnified, the burden of proof shall be on the Company, by clear and
convincing evidence, to establish that Indemnitee is not so entitled. It shall
be a defense to any legal proceeding by Indemnitee to secure a judicial
determination that Indemnitee should be Indemnified (other than a Claim brought
by Indemnitee to secure Expense Advances under Clause 3 of this Deed) that the
indemnification sought by Indemnitee in such legal proceeding is not available
under applicable law, but the burden of proof shall be on the Company, by clear
and convincing evidence, to establish such defense.

 

4.4. Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Clause 4.2 hereof, the Company has insurance in
effect which may cover such Claim, the Company shall give prompt notice of the
commencement of such Claim to the insurers in accordance with the procedures set
forth in the respective insurance policies. The Company shall thereafter take
all reasonably necessary or desirable action to cause such insurers to pay, on
behalf of Indemnitee, all amounts payable as a result of such Claim in
accordance with the terms of such policies.

 

4.5. Selection of Counsel. In the event the Company shall be obligated under
this Deed to Indemnify Indemnitee with respect to the Expenses or Awards arising
in connection with, or with respect to, any Claim, the Company, if appropriate,
shall be entitled to assume the defence of such Claim with counsel approved by
Indemnitee (which approval shall not be unreasonably withheld) upon the delivery
to Indemnitee of written notice of the Company’s election to do so. After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Deed for any fees or expenses of separate counsel
subsequently employed by or on behalf of Indemnitee with respect to the same
Claim; provided, however, that (i) Indemnitee shall have the right to employ
Indemnitee’s separate counsel in any such Claim at Indemnitee’s expense and
(ii) if (A) the employment of separate counsel by Indemnitee has been previously
authorized by the Company, (B) counsel to the Company or counsel to Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Company and Indemnitee in the conduct of any such defence or (C) the Company
shall not continue to retain such counsel to defend such Claim, then the fees
and expenses of Indemnitee’s separate counsel shall be Expenses for which
Indemnitee shall be Indemnified. The Company shall have the right to conduct
such defence as it sees fit in its sole discretion, including the right to
settle any claim, action or proceeding against Indemnitee without the consent of
Indemnitee, provided that the terms of such settlement include either: (i) a
full release of Indemnitee by the claimant from all liabilities or potential
liabilities under such claim or (ii), in the event such full release is not
obtained, the terms of such settlement do not impose any penalty or limitation
on Indemnitee without Indemnitee’s written consent, which may be given or
withheld in Indemnitee’s sole discretion, and do not limit any rights to be
Indemnified that Indemnitee may now, or hereafter, be entitled to under this
Deed or Otherwise. The Company shall not be entitled to assume the defense of
any Claims brought by or in the right of the Company, of any criminal Claim
against the Indemnitee or if counsel to the Company or any Claim with respect to
which counsel to Indemnitee shall have reasonably made the conclusion set forth
in Clause (ii)(B) above.

 

5. Additional Indemnification Rights; Nonexclusivity.

 

5.1.

Scope. The Company hereby agrees to Indemnify Indemnitee to the fullest extent
permitted by applicable law, notwithstanding that such right to be Indemnified
is not specifically authorized by this Deed or Otherwise. Indemnitee’s right to
be so Indemnified shall be interpreted independently of, and without reference
to, any other such rights to which Indemnitee may at any time be



--------------------------------------------------------------------------------

  entitled. In the event of any change after the date of this Deed in any
applicable law which expands the ability of the Company to Indemnify Indemnitee,
it is the intent of the parties hereto that Indemnitee shall enjoy by this Deed
the greater benefits afforded by such change. In the event of any change in any
applicable law which narrows the right of the Company to Indemnify Indemnitee,
to the extent not otherwise required by such law to be applied to this Deed,
such narrowing change shall have no effect on this Deed or the parties’ rights
and obligations under this Deed except as set forth in Clause 10.1 hereof.

 

5.2. Nonexclusivity. Indemnitee’s rights to be Indemnified under this Deed
shall, to the fullest extent permitted by applicable law, be in addition to any
similar Indemnity rights to which Indemnitee may be entitled Otherwise. The
rights to be so Indemnified shall continue as to Indemnitee for any action taken
or not taken while serving as a director, officer, company secretary or
fiduciary of the Company or while serving any other enterprise at the request of
the Company even though subsequent thereto Indemnitee may have ceased to serve
in such capacity.

 

6. No Duplication or Off-Set of Payments. The Company shall not be liable under
this Deed to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, provision of the Company’s memorandum and articles
of association (or any similar governing document of the Company or any other
enterprise served by the Indemnitee at the request of the Company), the
Companies Act, other applicable law, or otherwise (including any indemnification
agreement with any affiliate of the Company)) of the amounts otherwise payable
under this Deed, except as provided in Clause 19 below. Notwithstanding any
other provision of this Deed to the contrary, (i) Indemnitee shall have no
obligation to reduce, offset, allocate, pursue or apportion any indemnification,
hold harmless, exoneration, advancement, contribution or insurance coverage
among multiple parties possessing such duties to Indemnitee prior to the
Company’s satisfaction and performance of all its obligations under this Deed,
and (ii) the Company shall perform fully its obligations under this Deed without
regard to whether Indemnitee holds, may pursue or has pursued any
indemnification, hold harmless, exoneration, advancement, contribution or
insurance coverage rights against any person or entity other than the Company.

 

7. Partial Indemnification. If Indemnitee is entitled under any provision of
this Deed to be Indemnified by the Company for some or a portion of Expenses or
Awards incurred in connection with, or with respect to, any Claim, but not,
however, for the total amount thereof, the Company shall, to the fullest extent
permitted by applicable law, nevertheless Indemnify Indemnitee for the portion
of such Expenses or Awards to which Indemnitee is entitled.

 

8. Warranty. Subject to Section 24 of the Companies Act, the Company warrants by
its execution hereof that it has power to enter into and has duly authorised the
execution and delivery of this Deed and that its obligations hereunder
constitute legal, valid and binding obligations enforceable against the Company
in accordance with its terms.

 

9. Liability Insurance. In the event of a Change in Control, the Company shall
maintain in force any and all insurance policies then maintained by the Company
in providing insurance (directors’ and officers’ liability, fiduciary,
employment practices or otherwise) in respect of the individual directors,
company secretaries and officers of the Company, for a fixed period of six years
thereafter (a “Tail Policy”). Such coverage shall be placed by the Company’s
incumbent insurance broker with the incumbent insurance carriers using the
policies that were in place at the time of the Change in Control (unless the
incumbent carriers will not offer such policies, in which case the Tail Policy
placed by the Company’s insurance broker shall be substantially comparable in
scope and amount as the expiring policies, and the insurance carriers for the
Tail Policy shall have an AM Best rating that is the same or better than the AM
Best ratings of the expiring policies).



--------------------------------------------------------------------------------

10. Exceptions. Notwithstanding any other provision of this Deed, the Company
shall not be obligated pursuant to the terms of this Deed:

 

10.1. Excluded Action or Omissions. To Indemnify Indemnitee for Expenses
resulting from acts, omissions or transactions for which Indemnitee is
prohibited by applicable law from being Indemnified, as determined by a court of
competent jurisdiction in a final adjudication (as to which all rights of appeal
therefrom have been exhausted or lapsed); provided, however, that
notwithstanding any limitation set forth in this Clause 10.1 regarding the
Company’s obligation to Indemnify Indemnitee, Indemnitee shall be entitled under
Clause 3 hereof to receive Expense Advances with respect to any such Claim
unless and until a court having jurisdiction over the underlying Claim shall
have made a final judicial determination (as to which all rights of appeal
therefrom have been exhausted or lapsed) that Indemnitee has engaged in acts,
omissions or transactions for which Indemnitee is prohibited by applicable law
from being Indemnified.

 

10.2. Claims Initiated by Indemnitee. To Indemnify Indemnitee with respect to
Claims initiated or brought voluntarily by Indemnitee and not by way of defence,
counterclaim or cross-claim, except (i) with respect to actions or proceedings
brought to establish or enforce a right to be Indemnified under this Deed or
Otherwise, (ii) if the Company’s Board of Directors has approved the initiation
or bringing of such Claim or (iii) as otherwise required under the Companies Act
(or other applicable law), regardless of whether Indemnitee ultimately is
determined to be entitled to be Indemnified under this Deed or Otherwise.

 

10.3. Lack of Good Faith. To Indemnify Indemnitee with respect to any action
instituted (i) by Indemnitee to enforce or interpret this Deed, if a court
having jurisdiction over such action makes a final judicial determination as
provided in Clause 13 hereof that each of the material assertions made by
Indemnitee as a basis for such action was made in bad faith or was frivolous or
(ii) by or in the name of the Company to enforce or interpret this Deed, if a
court having jurisdiction over the underlying Claim makes a final judicial
determination as provided in Clause 13 hereof that each of the material defences
asserted by Indemnitee in such action was made in bad faith or was frivolous.

 

10.4. Claims Under Section 16(b) of Exchange Act or Sarbanes-Oxley Act. To
Indemnify Indemnitee for Expenses, Awards and the payment of profits arising
from the purchase and sale by Indemnitee of securities in violation of
Section 16(b) of the Exchange Act or any similar successor statute or (ii) any
reimbursement of the Company by Indemnitee of any bonus or other incentive-based
or equity-based compensation or of any profits realized by Indemnitee from the
sale of securities of the Company, as required in each case under the Exchange
Act (including any such reimbursements that arise from an accounting restatement
of the Company pursuant to Section 304 of the Sarbanes-Oxley Act, or the payment
to the Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); provided,
however, that notwithstanding any limitation set forth in this Clause 10.4
regarding the Company’s obligation to Indemnify Indemnitee, Indemnitee shall be
entitled under Clause 3 hereof to receive Expense Advances under this Deed with
respect to any such Claim unless and until a court having jurisdiction over the
underlying Claim makes a final judicial determination (as to which all rights of
appeal therefrom have been exhausted or lapsed) that Indemnitee has violated
said statute.



--------------------------------------------------------------------------------

10.5. Additional Limitation. To Indemnify Indemnitee with respect to any
obligation of Indemnitee based upon or attributable to Indemnitee gaining in
fact any personal gain, profit or advantage to which Indemnitee was not
entitled.

 

11. Counterparts. This Deed may be executed in counterparts and by facsimile or
electronic transmission, each of which shall constitute an original and all of
which, together, shall constitute one instrument.

 

12. Binding Effect; Successors and Assigns. This Deed shall be binding upon,
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns (including any direct or indirect successor by
purchase, merger, or otherwise to all or substantially all of the business
and/or assets of the Company), spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, or otherwise) to all, substantially all,
or a substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Deed and to indemnify Indemnitee to the fullest extent
permitted by applicable law. This Deed shall continue in effect regardless of
whether Indemnitee continues to serve as a director, officer, company secretary
or fiduciary of the Company or as a director, officer, company secretary,
employee, agent or fiduciary of any other enterprise at the Company’s request.

 

13. Expenses Incurred in Action Relating to Enforcement or Interpretation. In
the event that any action is instituted by Indemnitee under this Deed or
Otherwise to enforce or interpret any of the terms hereof or thereof, Indemnitee
shall be entitled to be Indemnified for all Expenses incurred by Indemnitee with
respect to such action (including attorneys’ fees), regardless of whether
Indemnitee is ultimately successful in such action, unless as a part of such
action a court having jurisdiction over such action makes a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that each of the material assertions made by Indemnitee as a basis for
such action was not made in good faith or was frivolous; provided, however, that
until such final judicial determination is made, Indemnitee shall be entitled
under Clause 3 hereof to receive payment of Expense Advances with respect to
such action. In the event of an action instituted by or in the name of the
Company under this Deed to enforce or interpret any of the terms of this Deed,
Indemnitee shall be entitled to be Indemnified for all Expenses incurred by
Indemnitee in defence of such action (including costs and expenses incurred with
respect to Indemnitee’s counterclaims and cross-claims made in such action)
unless as a part of such action a court having jurisdiction over such action
makes a final judicial determination (as to which all rights of appeal therefrom
have been exhausted or lapsed) that each of the material defences asserted by
Indemnitee in such action was made in bad faith or was frivolous; provided,
however, that until such final judicial determination is made, Indemnitee shall
be entitled under Clause 3 to receive payment of Expense Advances with respect
to such action.

 

14.

Monetary Damages Insufficient. The Company and Indemnitee agree that a monetary
remedy for breach of this Deed may be inadequate, impracticable and difficult of
proof, and further agree that such breach may cause Indemnitee irreparable harm.
Accordingly, the parties hereto agree that Indemnitee may enforce this Deed by
seeking injunctive relief and/or specific performance hereof, without any
necessity of showing actual damage or irreparable harm (having agreed that
actual and irreparable harm will result if the Company is not forced to
specifically perform its obligations pursuant to this Deed) and that by seeking
injunctive relief and/or specific performance, Indemnitee shall not be precluded
from seeking or obtaining any other relief to which Indemnitee may be entitled.
The Company and Indemnitee further agree that Indemnitee



--------------------------------------------------------------------------------

  shall be entitled to such specific performance and injunctive relief,
including temporary restraining orders, preliminary injunctions and permanent
injunctions, without the necessity of posting bonds or other undertaking in
connection therewith. The Company acknowledges that in the absence of a waiver,
a bond or undertaking may be required of Indemnitee by a court, and the Company
nonetheless hereby waives any such requirement of a bond or undertaking.

 

15. Notices. All notices, requests, demands and other communications under this
Deed shall be in writing and shall be deemed duly given (i) if delivered by hand
and signed for by the party addressed, on the date of such delivery or (ii) if
mailed by domestic certified or registered mail with postage prepaid, on the
third business day after the date postmarked. Addresses for notice to each party
are, (i) in respect of the Company its registered office, and (ii) in respect of
the Indemnitee as shown on the signature page of this Deed, or in each case as
subsequently modified by written notice.

 

16. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the exclusive jurisdiction of the courts of Ireland for all purposes
in connection with any action or proceeding which arises out of or relates to
this Deed and agree that any action or proceeding instituted under this Deed
shall be commenced, prosecuted and continued only in Dublin, Ireland, which
shall be the exclusive and only proper forum for adjudicating any matter which
arises out of or relates to this Deed.

 

17. Severability. The provisions of this Deed shall be severable in the event
that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court having jurisdiction to be
invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by applicable law.
Furthermore, to the fullest extent possible, (i) the provisions of this Deed
(including each portion of this Deed containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable, and (ii) to the extent
any provision of this Deed is held to be invalid, illegal or unenforceable, such
provision shall not be stricken, but shall instead be construed so as to give
maximum effect to the intent manifested by the provision held to be invalid,
illegal or unenforceable.

 

18. Choice of Law. This Deed, and all rights, remedies, liabilities, powers and
duties of the parties to this Deed, shall be governed by and construed in
accordance with the laws of Ireland.

 

19. Subrogation. In the event of payment under this Deed, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee from any insurance policy purchased or maintained by the Company, and
Indemnitee shall execute all documents required and shall do all acts that may
be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights. In no event, however, shall the Company or
any other person have any right of recovery, through subrogation or otherwise,
against (i) Indemnitee or (ii) any insurance policy purchased or maintained by
Indemnitee.

 

20. Amendment and Termination. No amendment, modification, termination or
cancellation of this Deed shall be effective unless it is in writing signed by
both the parties hereto. No waiver of any of the provisions of this Deed shall
be effective unless it is signed in writing by the party against whom such
waiver is sought to be enforced, nor shall any such waiver be deemed to be or
shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.



--------------------------------------------------------------------------------

21. Integration and Entire Agreement. This Deed sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto, including any
prior indemnification agreement; provided, however, that this Deed is a
supplement to and in furtherance of the Company’s memorandum and articles of
association (and any similar governing document), any agreement (including any
insurance policy), any vote of the Company’s shareholders or resolution of the
Company’s Board of Directors, and the Companies Act and other applicable law, in
each case as may be now or hereafter in effect, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.

 

22. No Construction as Employment Agreement. Nothing contained in this Deed
shall be construed as giving Indemnitee any right to employment by the Company
or to continue serving in any capacity with the Company, any of its affiliates
or any other enterprise.

 

23. Additional Acts. If for the validation of any of the provisions in this Deed
any act, resolution, approval or other procedure is required, the Company
undertakes to cause such act, resolution, approval or other procedure to be
affected or adopted in a manner that will enable the Company to fulfill its
obligations under this Deed.

 

24. Companies Acts. The Company’s obligations under this Deed remain subject at
all times to the provisions of Section 200 of the Companies Act.

(The remainder of this page is intentionally left blank.)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Deed of
Indemnification as a Deed and as of the date first above written.

GIVEN UNDER THE COMMON SEAL

of MEDTRONIC PLC

in the presence of:

 

 

Authorized Signatory

SIGNED AND DELIVERED AS A DEED BY

 

—

 

 

(Indemnitee’s Address)

in the presence of:-

 

 

(Witness’ Signature)

 

(Witness’ Name)

 

(Witness’ Address)

 

(Witness’ Occupation)

 

 

1